Exhibit 10.1

COMPENSATION INFORMATION FOR THE COMPANY’S NAMED EXECUTIVE OFFICERS

The table below provides information regarding the 2012 actual cash bonus amount
and the 2013 base salary and target cash bonus amount for each “named executive
officer” of Exelixis, Inc.

 

Named Executive Officer

   2012 Actual
Cash  Bonus(1)      2013 Annual
Base Salary      2013 Target Cash Bonus
(% of 2013 Base Salary)  

Michael M. Morrissey, Ph.D.

   $ 373,786       $ 700,000         60 % 

President and Chief Executive Officer

        

(principal executive officer)

        

Frank Karbe

   $ 198,581       $ 481,008         45 % 

Executive Vice President and

        

Chief Financial Officer

        

(principal financial officer)

        

J. Scott Garland

   $ 167,670       $ 402,409         45 % 

Executive Vice President and Chief

        

Commercial Officer

        

Gisela M. Schwab, M.D.

   $ 194,869       $ 476,347         45 % 

Executive Vice President and

        

Chief Medical Officer

        

Pamela A. Simonton, J.D.

   $ 179,385       $ 430,523         45 % 

Executive Vice President and

        

General Counsel

        

 

(1) 

To be paid in March 2013.